IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


WELLS FARGO BANK, N.A. S/I/I/T         : No. 330 MAL 2015
WACHOVIA BANK, N.A.,                   :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
JUDITH A. DEVICARIS,                   :
                                       :
                    Petitioner         :

WELLS FARGO BANK, NATIONAL             : No. 331 MAL 2015
ASSOCIATION, S/I/I/T TO WACHOVIA       :
BANK, N.A.,                            :
                                       : Petition for Allowance of Appeal from
                    Respondent         : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
JUDITH A.DEVICARIS, PETTIONER          :


                                   ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.